Filed 9/20/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 224







State of North Dakota, 		Plaintiff and Appellee



v.



Wade Laurence Duchaine, 		Defendant and Appellant







No. 20170037







Appeal from the District Court of Ward County, North Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Jeremy A. Ensrud, Minot, N.D., for plaintiff and appellee.



Scott O. Diamond, Fargo, N.D., for defendant and appellant.

State v. Duchaine

No. 20170037



Per Curiam.

[¶1]	Wade Duchaine appeals from a criminal judgment entered after a jury found him guilty of burglary.  Duchaine argues the district court abused its discretion in denying his motion for a change of venue and the guilty verdict is not supported by sufficient evidence.  We summarily affirm under N.D.R.App.P. 35.1(a)(3) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Jon J. Jensen